DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer (US Publication Number 2017/0300371) in view of Bauch et al. (US Publication Number 2010/0245388, hereinafter “Bauch”) further in view of LIU (US Publication Number 2016/0057008).

4.	As per claims 1, 9, and 17, Soffer teaches a remote control server, system, and method, comprising: at least two machines (198a, 198b, figure 3a);  15a keyboard-video-
	Although Soffer teaches individual control elements which could be interpreted as a remote server when combined Soffer does not appear to explicitly disclose the single structure of a remote server.
However, Bauch discloses teachings of a remote server (22, figure 1) connected to a switch (24, figure 1).
	Soffer and Bauch are analogous art because they are from the same field of endeavor of switching topology for a plurality of interfaced devices.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Soffer and Bauch before him 
One of ordinary skill would be motivated to make such modification in order to enhance efficiency in a system (paragraph 10) Therefore, it would have been obvious to combine Bauch with Soffer to obtain the invention as specified in the instant claims.
Soffer/Bauch does not explicitly disclose wherein the machines are respectively connected to at least two second terminal connection ports of the KVM switch, a plurality of connection port identifiers of the KVM switch respectively correspond to the second terminal connection ports.
However LIU teaches wherein the machines are respectively connected to at least two second terminal connection ports of the KVM switch, a plurality of connection port identifiers of the KVM switch respectively correspond to the second terminal connection ports (figure 3, plurality of terminals, 20, along with connection port identifiers via 30 to 34, paragraphs 24 and 29).
Soffer/Bauch and LIU are analogous art because they are from the same field of endeavor of KVM handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Soffer/Bauch and LIU before him or her, to modify the direct access of Soffer/Bauch to include the identifiers of LIU because it allows for enhance access to the switch.



5.	Soffer modified by the teachings of Bauch/LIU as seen in claim 1 above, as per claims 2, 10, and 18, Soffer teaches a remote control server, system and method, wherein a display (104, figure 3) is connected to the remote server; when the machines transmit the screen images to the remote server, the display maintains an original display content or 15remains in a turned off state (paragraph 110, display handling dependent on user).  

6.	Soffer modified by the teachings of Bauch/LIU as seen in claim 1 above, as per claims 3, 11, and 19, Soffer teaches a remote control server, system and method, wherein the processor further transmits a plurality of image request instructions from the connector to the machines through the KVM switch, respectively, such that the machines respectively capture the screen images according to the 20image request instructions (paragraph 111, determining of images requested by remote server).  

7.	Soffer modified by the teachings of Bauch/LIU as seen in claim 1 above, as per claims 4, 12, and 20, Soffer teaches a remote control server, system and method, wherein the processor sets a screenshot time point of each of the image request 

8.	Soffer modified by the teachings of Bauch/LIU as seen in claim 1 above, as per claims 5, 13, and 21, Soffer teaches a remote control server, system and method, wherein each of the screen 5images is a screenshot of a screen of each of the machines (paragraph 123, automatic scanning of the channels at a period, also seen in Bauch, paragraphs 34, 35 and 41).  

9.	Soffer modified by the teachings of Bauch/LIU as seen in claim 1 above, as per claims 6, 14, and 22, Soffer teaches a remote control server, system and method, wherein the screen images are transmitted to the remote server by time-division multiplexing (periodic handling and scanning of the channels, figure 4d, element 97, paragraph 123).  

10.	Soffer modified by the teachings of Bauch/LIU as seen in claim 1 above, as per claims 7, 15, and 23, Soffer teaches a remote control server, system and method, wherein the remote server corresponds to the screen images to the machines according to a 10plurality of connection port identifiers of the KVM switch (port handling and identifiers, paragraph 86, for interface devices, via 360 to 134 and 135, figure 3).  

11.	Soffer modified by the teachings of Bauch/LIU as seen in claim 1 above, as per claims 8, 16, and 24, Soffer teaches a remote control server, system and method, .

Response to Arguments
12.	Applicant’s arguments with respect to claims 1 - 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B – D are directed to KWM switching with port identifiers/numbers.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184